IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0478
                                Filed June 6, 2018


IN THE INTEREST OF S.E., K.E., and M.E.,
Minor Children,

V.E., Father,
       Appellant,

T.E., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



       Mother and Father appeal termination of their parental rights pursuant to

Iowa Code chapter 232 (2017). AFFIRMED ON BOTH APPEALS.



       John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant father.

       Molly Vakulskas Joly of Vakulskas Law Firm, P.C., Sioux City, for appellant

mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Marchelle M. Denker of Juvenile Law Center, Sioux City, guardian ad litem

for minor children.



       Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                          2


MCDONALD, Judge.

       The juvenile court terminated Vernon and Tanna’s respective rights in their

children M.E. (born 2008), K.E. (born 2010), and S.E. (born 2013) pursuant to Iowa

Code section 232.116(1)(b), (e), and (i) (2017).       In this appeal, both parents

challenge the sufficiency of the evidence supporting the statutory grounds

authorizing the termination of their respective parental rights. In addition, Tanna

contends termination of her parental rights was not in the children’s best interest.

       This court reviews termination proceedings de novo. See In re A.M., 843

N.W.2d 100, 110 (Iowa 2014). The statutory framework authorizing the termination

of a parent-child relationship is well established and need not be repeated herein.

See In re A.S., 906 N.W.2d 467, 472–73 (Iowa 2018) (setting forth the statutory

framework). Where, as here, “the juvenile court terminates parental rights on more

than one statutory ground, we may affirm the juvenile court’s order on any ground

we find supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012).

       We choose to address the sufficiency of the evidence under section

232.116(1)(i). This statute authorizes the termination of parental rights upon clear

and convincing evidence of the following:

       (1) The child meets the definition of child in need of assistance based
       on a finding of physical or sexual abuse or neglect as a result of the
       acts or omissions of one or both parents.
       (2) There is clear and convincing evidence that the abuse or neglect
       posed a significant risk to the life of the child or constituted imminent
       danger to the child.
       (3) There is clear and convincing evidence that the offer or receipt of
       services would not correct the conditions which led to the abuse or
       neglect of the child within a reasonable period of time.
                                         3


Iowa Code § 232.116(1)(i). The parents do not challenge the sufficiency of the

evidence supporting the first and second elements, but they do nominally assert

challenges to the sufficiency of the evidence supporting the third element.

       As an initial matter, we note both Vernon and Tanna have waived any

challenge to the sufficiency of the evidence. The entirety of the father’s argument

is as follows: “[T]here is not clear and convincing evidence that the receipt of

services would not correct the conditions that led to abuse or neglect.” Similarly,

the entirety of the mother’s argument is as follows: “Findings of fact or conclusions

of law with which you disagree: That there is clear and convincing evidence that

the receipt of services would not correct the conditions that led to the abuse or

neglect.” Neither parent provides any argument in support of the claim. Neither

parent cites any authority in support of the claim. The naked assertion of error

unclothed by argument or authority is insufficient to generate an issue for appellate

review.      See Iowa R. App. P. 6.903(2)(g)(3) (requiring appellant to present

arguments and supportive authority in appeal brief and stating “[f]ailure to cite

authority in support of an issue may be deemed waiver of that issue”); State v.

Seering, 701 N.W.2d 655, 661 (Iowa 2005) (“In the absence of an argument on

these allegations [on appeal], we deem them waived.”); Hyler v. Garner, 548

N.W.2d 864, 870 (Iowa 1996) (confining consideration to issues raised on appeal);

Richardson v. Neppl, 182 N.W.2d 384, 390 (Iowa 1970) (“A proposition neither

assigned nor argued presents no question and need not be considered by us on

review.”).

       Even if the issue had not been waived, there is clear and convincing

evidence additional services would not correct the conditions that led to the abuse
                                          4


or neglect of the children within a reasonable period of time. The Iowa Department

of Human Services (IDHS) has been involved with this family for ten years. The

agency has conducted twenty-nine child-abuse investigations regarding this

family. The investigations included allegations of drug use, domestic violence,

physical abuse of the children, homelessness, nomadicity, sexual abuse of the

children, and mental-health concerns. Several of the founded reports involve

physical abuse against the children by Vernon and Tanna as well as by Tanna’s

now fiancé Jeremy, a registered sex offender. Over the years, as the juvenile court

found, the “family has been provided with every conceivable service available

through” IDHS, including, but not limited to, substance-abuse and mental-health

evaluations and treatment; domestic-violence counseling and anger-management

classes; Family Safety, Risk, and Permanency services; parenting education;

supervised visitation; and home studies. The services have not corrected any

conditions giving rise to the abuse of the children.

       The inefficacy of the services provided over the years is manifest in this

most recent case. The most recent removal of the children occurred after Tanna

decided to reside with two registered sex offenders, one of which was Jeremy.

The children were living in filth, had access to prescription medications, and then

three-year-old S.E. had obtained a knife and tried to sharpen it. In this most recent

case, Vernon and Tanna have been non-cooperative with services. Both have

moved repeatedly throughout the life of the case, including inexplicable out-of-

state moves to Colorado, Wyoming, and Nebraska. Neither parent completed a

substance-abuse or mental-health evaluation until November 2017, a little over

one month prior to the termination hearing. Tanna’s evaluation pointed out she
                                         5


“blame[s] others for her circumstances,” “minimizes events” and has low motivation

for engagement in therapeutic services. At the time of the termination hearing,

Tanna had outstanding warrants for her arrest and was to be taken into custody

following the termination hearing. Vernon testified that he completed evaluations

but never submitted any documentation to IDHS or the court. Neither parent

demonstrated any urgency in accessing services to work toward reunification with

the children.

       Given the parents’ historical performance and most recent performance, we

have “serious concerns about the parents’ capacity for change and continuing

motivation to change.” See In re K.M., 653 N.W.2d 602, 605 (Iowa 2002). These

parents have had ten years to meaningfully engage with and respond to services

and have chosen not to do so. These children “simply cannot wait for responsible

parenting.” See In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). There is clear and

convincing evidence in support of the grounds authorizing the termination of the

parent’s respective rights.

       Tanna argues termination of her parental rights was not in the best interest

of the children. As with her prior argument, Tanna has waived the issue by not

presenting argument or authority in support of her claim. We nonetheless address

the merits. See In re D.K. Jr., No. 12-2162, 2013 WL 1751464, at *4 n.1 (Iowa Ct.

App. Apr. 24, 2013) (“Ordinarily, we will not speculate on the arguments [appellant]

might have made and then search for legal authority and comb the record for facts

to support such arguments. . . . Given the incredible stake of innocent children in

this action, we hesitate to find the mother failed to preserve error and will address

the best interests of the children.”). In considering whether to terminate the rights
                                           6


of a parent, we “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child, and to the

physical, mental, and emotional condition and needs of the child.” Iowa Code §

232.116(2). “We gain insight into the child’s prospects by reviewing evidence of

the parent’s past performance.” D.W., 791 N.W.2d at 709. Tanna’s behavior

shows indifference towards her children. She has continually put them in unsafe

situations, subjected them to physical abuse, failed to engage with services, and

put her own interests ahead of those of her children. She has moved eight times

during the course of this most recent case. She has expressed her desire to marry

a sex offender and have him care for her children. Tanna’s continued contact with

these children only exposes them to an appreciable risk of abuse and neglect. The

termination of her parental rights is in the best interest of the children.

       For these reasons, we affirm the termination of Vernon and Tanna’s

parental rights.

       AFFIRMED ON BOTH APPEALS.